DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7, 11, 16 – 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2020/0170590 A1), and further in view of Ein-Gal (US 7,460,636 B2).
With respect to independent claim 1, Gagnon teach in Fig. 6 An imaging system, comprising: 
a gantry 610 that is rotatably coupled to a drive stand and is configured to rotate through an imaging arc about a bore; 
a first x-ray source 630 mounted on the gantry and configured to direct x-rays of a first beam energy keV; see paragraph [0104] through a peripheral portion  637; 632 as shown in Fig. 6 of a target volume disposed in the bore and toward a first x-ray detector 634 mounted on the gantry laterally offset see paragraph [0104] from the center of the target volume; 
a second x-ray source 620 mounted on the gantry angularly offset from the first x-ray source as shown in Fig. 6 and configured to direct x-rays of a second beam energy higher MV; see paragraph [0103] than the first beam energy through a portion of the target volume including the center of the target volume via 622 and toward a second x-ray detector 624 mounted on the gantry; and 
a processor 114 configured to: cause the gantry to perform a rotation as disclosed in paragraph [0104]  including an imaging arc; receive first x-ray measurement data from the first x-ray detector; receive second x-ray measurement data from the second x-ray detector; and reconstruct as disclosed in paragraph [0072] an image of the target volume from the first and second x- ray measurement data see paragraph [0072], wherein the image has an extended field- of-view as disclosed in paragraph [0012].
In addition, Ein-Gal teaches in Fig. 3 a gantry 12; see column 4, lines 11 – 17 that is rotatably coupled to a drive stand and is configured to rotate through an imaging arc about a bore; 
a first x-ray source 16B mounted on the gantry and configured to direct x-rays of a first beam energy through a peripheral portion of a target volume disposed in the bore and toward a first x-ray detector 18B mounted on the gantry laterally offset from the center of the target volume; 
a second x-ray source 16A  mounted on the gantry angularly offset from the first x-ray source and configured to direct x-rays of a second beam energy through a portion of the target volume including the center of the target volume and toward a second x-ray detector 18A mounted on the gantry; and a processor as disclosed in column 4, line 16 – 17 configured to: cause the gantry to perform a rotation including an imaging arc; receive first x-ray measurement data from the first x-ray detector; receive second x-ray measurement data from the second x-ray detector; and reconstruct an image of the target volume from the first and second x- ray measurement data, wherein the image has an extended field- of-view. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon in order to obtain CT images by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results and/or simple substitution of one known, equivalent element for another to obtain predictable results.
This modification by Ein-Gal would be cost effective for ordinary artisans because of under-sized detectors as discussed by Ein-Gal in column 2, line 23.
With respect to dependent claim 2, as discussed above Gagnon teaches wherein the first x-ray beam energy is in a kilovolt (kV) range.
With respect to dependent claim 3, as discussed above Gagnon teaches wherein the second x-ray beam energy is in a megavolt (MV) range.
With respect to dependent claim 4, Gagnon teaches in paragraph [0007] wherein the second x-ray source comprises a linear accelerator (LINAC) source that is operable to generate a therapeutic radiation beam in addition to x-rays of the second beam energy.
With respect to dependent claim 5, Gagnon teaches wherein the first x-ray source is configured to generate the first x-ray beam such that the first x-ray beam does not pass 632 in Fig. 6 through the center of the target volume.
With respect to dependent claim 6, Gagnon teaches in Fig. 6; see paragraph [0111] wherein the reconstructed image is non- truncated.
With respect to dependent claim 7, Gagnon teaches in Fig. 5 wherein the first x-ray source and the second x-ray source are arranged relative to each other such that the first x-ray beam and the second x-ray beam partially overlap.
With respect to dependent claim 11, Ein-Gal teaches in column 3, lines 39 – 40 wherein the first x-ray detector and second x-ray detector each have widths no greater than 43 cm. Such a size of detectors would provide cost-effectiveness for ordinary skilled artisans.
With respect to dependent claim 16, in paragraph [0006] Gagnon teaches  wherein the first and second x-ray sources are integrated into a cone-beam computed tomography system see Fig. 6 of Gagnon.
With respect to dependent claim 17, Gagnon teaches in paragraph [0121]  wherein the processor determines three- dimensional (3D) dose maps from the first and second x-ray measurement data and provides the 3D dose maps to an adaptive radiotherapy treatment system.
With respect to independent claim 18, see the rejection justification to claim 1 above.
With respect to dependent claim 19, as discussed above Gagnon teaches wherein the first x-ray beam is directed so as to not pass through the center of the target volume.
With respect to dependent claim 20, as discussed above Gagnon teaches wherein the reconstructed image is non- truncated.
With respect to dependent claim 21, as discussed above Gagnon teaches wherein the first x-ray beam and second x-ray beam are directed to partially overlap.
With respect to dependent claim 23, as discussed above Gagnon teaches determining 3D dose maps from the first and second volumetric image data and providing the determined dose maps to an adaptive radiotherapy treatment system.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal, and further in view of Gregerson (US 7,108,421 B2).
The teaching of Gagnon modified by Ein-Gal has been discussed above.
With respect to dependent claim 8, Gagnon is silent with wherein the second x-ray detector comprises multiple scintillator and photodiode layers.
	In column 9, lines 50 – 58, Gregerson teaches X-ray scintillator amorphous-silicon  detector and Gregerson should have photodiodes. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal in order to detect X-ray with a known detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. X-ray detectors in the combination of scintillator and photodiodes layers is well-known detectors. Therefore, such a detector is readily available for ordinary artisans as an engineering design choice.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal and Gregerson, and further in view of Wimmers (EP 3499272 A1, which is the same as US 20210080597 A1, which is applied in this rejection).
The teaching of Gagnon modified by Ein-Gal and Gregerson has been discussed above.
With respect to dependent claim 9, Gagnon is silent with wherein each scintillator layer is composed of GdO2S2:Tb. 
In paragraph [0028], Wimmers teaches GdO2S2:Tb scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal and Gregerson in order to detect x-ray with a known scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results or simple substitution of one known, equivalent element for another to obtain predictable results.
It is known that GdO2S2:Tb provides high light output and therefore it would be beneficial for ordinary artisans to obtain images in higher resolutions.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal and Gregerson, and further in view of Yorkston (US 2008/0011960 A1).
The teaching of Gagnon modified by Ein-Gal and Gregerson has been discussed above.
With respect to dependent claim 10, Gagnon is silent with wherein each photodiode layer is composed of Si:H.
	In paragraph [0007], Yorkston teaches photodiode made of a-Si:H. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal and Gregerson in order to fabricate desired photodiode in a desired material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results and/or simple substitution of one known, equivalent element for another to obtain predictable results.
Claim(s) 12, 24 – 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal, and further in view of Joemai (2012, Medical Physics).
The teaching of Gagnon modified by Ein-Gal has been discussed above.
With respect to dependent claim 12, as discussed above Gagnon teaches the processor reconstructs the image from the first and second x-ray measurement data, but is silent with wherein the processor reconstructs the image from the first and second x-ray measurement data by: applying a mono-energizing transform correction to the first and second x-ray measurement data, generating output as monoenergetic projection data; and reconstructing the image from the monoenergetic projection data.
	In the left column, the first paragraph on p. 1126, Joemai teaches mono-energetic extrapolation using dual energy acquisition. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal in order to reduce undesired artifact in CT images. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 24, when modified by Ein-Gal and Joemai, Gagnon modified by Ein-Gal and Jeomai teaches a method of reconstructing an image from x-ray measurement data, the method comprising: (a) accessing first x-ray measurement data with a computer system, the first x-ray measurement data corresponding to a first x-ray beam having a first x-ray beam energy passing through a peripheral portion of a target volume along a beam axis that is laterally offset from a center of the target volume; (b) accessing second x-ray measurement data with the computer system, the second x-ray measurement data corresponding to a second x-ray beam having a second x-ray beam energy higher than the first x-ray beam energy and passing through a portion of the target volume including the center of the target volume; (c) converting the first x-ray measurement data and the second x-ray measurement data to monoenergetic projection data corresponding to a common x-ray beam energy using the computer system; and (d) reconstructing an image from the monoenergetic projection data with the computer system, wherein the image depicts an extended field-of-view of the target volume.
With respect to dependent claim 25, as discussed above Joemai teaches wherein converting the first x-ray measurement data and the second x-ray measurement data to monoenergetic projection data comprises modeling the target volume as a composition of a first material through which density projections can be pre-estimated from an approximate prior image reconstruction, and a second material whose density projections can be estimated by minimizing an objective function based in part on a poly-energetic beam model.
With respect to dependent claim 27, as discussed above Joemai teaches wherein converting the first x-ray measurement data and the second x-ray measurement data to the monoenergetic projection data comprises applying a mono-energizing transform correction to the first and second x- ray measurement data, generating output as the monoenergetic projection data.
Claim(s) 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal and Joemai, and further in view of Ichikawa (2019, Computers in Biology and Medicine).
The teaching of Gagnon modified by Ein-Gal and Joemai has been discussed above.
With respect to dependent claim 13, Gagnon is silent with wherein reconstructing the image further includes applying an edge-preserving noise reduction algorithm to reduce noise in the image.
In Title, Ichikawa teaches an edge-preserving noise reduction algorithm to reduce noise in the image. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal and Joemai in order to apply desired noise filtering for enhancing resolution in CT imaging. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 28, as discussed above Ichikawa teaches wherein converting the first x-ray measurement data and the second x-ray measurement data to the monoenergetic projection data further includes applying an edge-preserving noise reduction algorithm to at least one of the first x-ray measurement data and the second x-ray measurement data.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal and Joemai, and further in view of Chueh (2008, Computer Methods and Programs in Biomedicine).
The teaching of Gagnon modified by Ein-Gal and Joemai has been discussed above.
With respect to dependent claim 14, Gagnon is silent with wherein the mono-energizing transform correction comprises: reducing noise in the first and second x-ray measurement data; converting the first x-ray measurement data and the second x-ray measurement data to a common energy by modeling the target volume as a composition of a first material through which density projections can be pre-estimated from an approximate prior image reconstruction, and a second material whose density projections can be estimated by minimizing an objective function based in part on a poly-energetic beam model.
Chueh teaches in Title poly-energetic CT and in “1. Introduction” teaches energy-independent density of the tissue. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal and Joemai  in order to reduce the beam-hardening effect by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal, Joemai, and Chueh, and further in view of Stayman (2013, Physics in Medicine and Biology).
The teaching of Gagnon modified by Ein-Gal, Joemai, and Ichikawa has been discussed above.
With respect to dependent claim 15, Gagnon is silent with wherein minimizing the objective function comprises minimizing a roughness penalized likelihood function.
	In Title, Stayman teaches a roughness penalized likelihood function. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal, Joemai, and Ichikawa in order to improve CT image quality by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal, and further in view of Joemai  and Ichikawa.
The teaching of Gagnon modified by Ein-Gal has been discussed above.
With respect to dependent claim 22, Gagnon is silent with wherein reconstructing the image further comprises applying a mono-energizing transform correction and edge-preserving noise reduction algorithm to the first and second x-ray measurement data.
As discussed above Joemai teaches a mono-energizing transform correction and as discussed above Ichikawa teaches edge-preserving noise reduction algorithm to the first and second x-ray measurement data. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal in order to enhance image resolution by known techniques. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon modified by Ein-Gal and Joemai, and further in view of Stayman (2013, Physics in Medicine and Biology).
The teaching of Gagnon modified by Ein-Gal, Joemai, and Ichikawa has been discussed above.
With respect to dependent claim 26, Gagnon is silent with wherein minimizing the objective function comprises minimizing a roughness penalized likelihood function.
	In Title, Stayman teaches a roughness penalized likelihood function. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gagnon modified by Ein-Gal, Joemai, and Ichikawa in order to improve CT image quality by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884